Name: Commission Regulation (EC) NoÃ 2099/2005 of 20 December 2005 reopening the fishery for hake in ICES zone Vb (EC waters), VI, VII, XII, XIV by vessels flying the flag of Spain
 Type: Regulation
 Subject Matter: maritime and inland waterway transport;  Europe;  fisheries;  international law
 Date Published: nan

 21.12.2005 EN Official Journal of the European Union L 335/33 COMMISSION REGULATION (EC) No 2099/2005 of 20 December 2005 reopening the fishery for hake in ICES zone Vb (EC waters), VI, VII, XII, XIV by vessels flying the flag of Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 2371/2002 of 20 December 2002 on the conservation and sustainable exploitation of fisheries resources under the common fisheries policy (1), and in particular Article 26(4) thereof, Having regard to Council Regulation (EEC) No 2847/93 of 12 October 1993 establishing a control system applicable to common fisheries policy (2), and in particular Article 21(3) thereof, Whereas: (1) Council Regulation (EC) No 27/2005 of 22 December 2004 fixing for 2005 the fishing opportunities and associated conditions for certain fish stocks and groups of fish stocks applicable in Community waters and for Community vessels, in waters where catch limitations are required (3), lays down quotas for 2005. (2) On 4 November 2005 Spain closed the fishery for hake in ICES zone Vb (EC waters), VI, VII, XII, XIV, for vessels flying its flag. (3) Commission Regulation (EC) No 1894/2005 (4) prohibits fishing for hake in ICES zone Vb (EC waters), VI, VII, XII, XIV, by vessels flying the flag of Spain or registered in Spain. (4) On 28 November 2005 the United Kingdom transferred to Spain 300 tonnes of hake quota in the waters of ICES zone Vb (EC waters), VI, VII, XII, XIV. Fishing for hake in the waters of ICES zone Vb (EC waters), VI, VII, XII, XIV by vessels flying the flag of or registered in Spain should consequently be authorised. Commission Regulation (EC) No 1894/2005 should therefore be repealed, HAS ADOPTED THIS REGULATION: Article 1 Reopening of fishery The fishery for hake in ICES zone Vb (EC waters), VI, VII, XII, XIV by vessels flying the flag of Spain or registered in Spain should be reopened on 1 December 2005. Article 2 Repeal Commission Regulation (EC) No 1894/2005 is hereby repealed. Article 3 Entry into force This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. It shall apply from 1 December 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 2005. For the Commission JÃ ¶rgen HOLMQUIST Director-General for Fisheries and Maritime Affairs (1) OJ L 358, 31.12.2002, p. 59. (2) OJ L 261, 20.10.1993, p. 1. Regulation as last amended by Regulation (EC) No 768/2005 (OJ L 128, 21.5.2005, p. 1). (3) OJ L 12, 14.1.2005, p. 1. Regulation as last amended by Regulation (EC) No 1936/2005 (OJ L 311, 26.11.2005, p. 1). (4) OJ L 302, 19.11.2005, p. 26. Prohibition of fishing for hake by vessels flying the flag of Spain.